Per Curiam.
On October 7, 1907, the plaintiff owned an unpaid purchase money mortgage which, as he alleges, was left by him with the defendant for collection. The defendant made no report of interest collected, nor did he surrender the mortgage to plaintiff when demanded. Thereupon plaintiff brought this action in which he alleged, that an assignment of the mortgage had been fraudulently procured and recorded by defendant; that defendant, who was his agent, had collected $90 interest, for which he had failed to account, and that he refused to surrender the mortgage. The defendant pleaded a purchase of the mortgage, which was denied by the reply. Upon trial, judgment was entered in plaintiff’s favor for interest collected, for a return of the mortgage, and *699for a cancellation of the recorded assignment. The defendant has appealed.
The only issue is one of fact. The trial court found that the appellant had not purchased the mortgage; that he was attempting to defraud the respondent, to whom the mortgage belonged. We have carefully examined the evidence and conclude that the findings of the trial court must be sustained. The judgment is affirmed.